10
ial
12

13

14
15
16
17
18
19
20
21
22
23
24
20
26
27
28

Case 5:19-cv-05642-VKD Document 16 Filed 12/24/19 Page 1of8

Margret Petros

20 Les Altos Avenue
Los Altos, CA 94022
Pro Se Defendant

Hazim Petros

20 Los Altos Avenue
Los Altos, CA 94022
Pro Se Defendant

Pry ,

LED 24

Nop les, Se,
EH boo “
cay EOF

UNITED STATES DISTRICT COURT

. NORTHERN DISTRICT OF CALIFORNIA

 

Lily

€ HS

Division fcheck one]: 0 San Francisco 0 Oakland wSan Jose 0 Eureka

DOUGLAS POWERS
Plaintiff,

¥.

MAD VAPATORY LLC, HAZIM

PETROS, MARGARET PETROS, and

DOES 1-10, inclusive,

Defendants.

 

 

 

PLEASE TAKE NOTICE that on January 28, 2020, at 10:00 a.m. at 280 8. Ist Street, san
Jose, CA 95113, in Courtroom 2 - Sth Floor Defendants, Margaret Petros and Hazim Petros will
and hereby do move for an order granting this Motion to Dismiss. The motion will be based on

this Notice and Motion, the Memorandum of Points and Authorities below, and the Deciaration of

Margaret Petros.

Case No. 5:19-cv-05642-VKD
MOTION TO DISMISS

Date: January 28, 2020
Time: 10:00 a.m.
Courtroom: 2

Judge: Hon. Virginia K. DeMarchi

NOTICE OF MOTION

 

 
Oo oO ~

10
I
12

13

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:19-cv-05642-VKD Document 16 Filed 12/24/19 Page 2 of 8

ISSUES TO BE DECIDED
1. Whether the Court lacks subject matter jurisdiction over this case because Plaintiff's
claims under the Americans with Disabilities Act are moot and as a result the ADA claims
against us must be dismissed;
2. Whether the Court should decline to exercise supplemental jurisdiction over Plaintiffs
Unruh Act claim should the Court dismiss the Americans with Disabilities Act claim.
STATEMENT OF FACTS

We, Margaret Petros and Hazim Petros, own the property located at the addresses 2905,
2907, 2915 and 2917 on El Camino Real in Santa Clara, California. See Declaration of Margaret
Petros (“Petros Decl.”) | 3. We were previously defendants in an ADA accessibility lawsuit
regarding our property, brought by Scott Johnson. Petros Decl. ¢ 5. On November 9, 2017,
Plaintiff Scott Johnson filed a complaint against us as individual defendants together with two of
the tenants at the property, Mad Vapatory LLC and Merwais Nabizada Inc. Jofnson v. Petros et
al., 5:17-cv-06508-HRL, ECF 1, Petros Decl. { 5. During the pendency of that case, we hired a
CASp Certified Access Consultant, Kelly Bray #366 to evaluate otr property and make
recommendations as how to remediate certain alleged access barriers under federal and state law.
Petros Decl. 6. Mr. Kelly produced an inspection report that recommended certain barrier
removal. Petros Decl. § 6. We made every change recommended in Mr. Kelly’s report. Petros
Decl. € 6. In connection with Mr. Bray’s inspection we received CASp Access Inspected
certificates for each address at the property, dated November 29, 2017. Petros Decl. 77. The
parties to the lawsuit ultimately reached a settlement and the case was voluntarily dismissed on
May 23, 2018. Johnson v. Petros et al., 5:17-cv-06508-HRL, ECF 23, Petros Decl. { 8.

Now, we, as owners of the property located at the addresses 2905, 2907, 2915 and 2917

on El Camino Real in Santa Clara, California, have been sued again together with one of our

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:19-cv-05642-VKD Document 16 Filed 12/24/19 Page 3 of 8

tenants Mad Vapatory LLC, this time by Mr. Powers. As a result, we asked CASp Inspector Mr.
Bray to come back to our property and verify that we are in compliance with federal and state
access laws, Petros Decl, | 9. Mr. Bray evaluated the property after reviewing the Complaint
filed by Plaintiff Powers and the allegations it contains about access barriers. Petros Decl. J 9.
After the inspection, Mr. Bray produced a “Statement of Accessibility Compliance” dated
November 15, 2019 that states, for “Location: Retail spaces 2905,2907,2915,2917 El Camino
Real Santa Clara Ca.:

This is to certify that I have inspected the exterior and adjoining parking at the above

named location for accessibility compliance standards as outlined in the standards for

accessible Design for alterations included in appendix A to the Title II] implementing

regulations for the Americans with disabilities Act of 1990, and section 11B of the 2016

California building code, as amended, and the areas as described meet those standards.”

See Exhibit B to Petros Decl. 19. Mr. Bray’s inspection covered all of the alleged barriers to
access identified in the Complaint, specifically:

* “No unauthorized vehicle parking tow away warning sign mounted at either the
entrance to off-street parking or immediately adjacent to and visible from disabled
parking areas;

© Noaccessible route from disabled parking to entrance of Facility,

e No accessible route from public street and sidewalk to entrance of Facility;

* Noaccessible route connecting buildings, facilities, elements, and spaces at the
Facility;

e No van accessible disabled parking space and/or adjacent access aisle;

e No compliant disabled parking identification signage;

e Entrance door to the Facility does not have a 10” uninterrupted smooth surface on the

push side of the door; and

 
Oo oO “SPOON

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:19-cv-05642-VKD Document 16 Filed 12/24/19 Page 4of 8

e The entrance door requires more than Slbs of maximum force to operate.”
Complaint at 3-4. ECF 1. Petros Decl. { 9.

As a direct result of this lawsuit Defendant Mad Vapatory LLC is going out of business.
Petros Decl. 4 10. On November 30, 2019, Mad Vapatory LLC vacated the property.

Based on these facts, we respectfully request that the Court dismiss the ADA claims
against us for lack of subj ect-matter jurisdiction, because Plaintiffs claims are moot. We further
request that the Court decline to exercises supplemental jurisdiction over the remaining state law
claims.

ARGUMENT

I. GENERAL ORDER NO. 56 DOES NOT PREVENT THIS MOTION FROM
BEING ADJUDICATED

As explained in Johnson v, Otter, 2019 WL 452040, *2, (N.D. Cal. February 5, 2019), 18-
cv-01689-BLF:
“General Order 56 does not stay all proceedings in an ADA case, but instead stays only
discovery and similar proceedings, and “dictates an early case management process that
has been tailored to ADA access cases filed in this district.” See Johnson v. Sebanc, No.
18-cv-00585-DMR, 2018 WL 3159699, at *2 n.2 (N.D. Cal. June 28, 2018); see also
Johnson v, Winchester Campbell Props., LLC, No. 18-cv-04153-VKD, 2018 WL 661994,
at *2 (N.D. Cal. Dec. 18, 2018). In particular, judges in this District have concluded that
General Order 56 does not bar the filing of a motion challenging the pleadings. Johnson v.
1082 El Camino Real, L.P., No. 5:17-cv-01391-EJD, 2018 WL 1091267, at *2 (N.D. Cal.
Feb. 28, 2018); Moralez v. Whole Foods Market, Inc., 897 F. Supp. 2d 987, 993 n.2 (N.D.
Cal. 2012) (holding that the cited language “plainly refers to discovery issues, and does

not bar a defendant from moving to dismiss on res judicata grounds”); Che v, San

AL

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
29
26
27
28

 

Case 5:19-cv-05642-VKD Document 16 Filed 12/24/19 Page 5of 8

Jose/Evergreen Cmty. College District Found., et al., No. 17-381 BLF, Dkt. No. 34 at 2
(N.D. Cal. May 26, 2017) (“Upon further review of General Order 56, the Court
concludes that the language imposing a stay on ‘[a]ll other discovery and proceedings’
does not clearly encompass the filing of an answer or motion in response to a
complaint.”).

See also, Johnson v. Torres Enterprises LP. et al., 2019 WL 285198, *2, (N.D. Cal. Jan,

22, 2019), 18-cv-02929-VKD.

IL. PLAINTIFF’S ADA CLAIM FOR INJUNCTIVE RELIEF IS MOOT

A claim may become moot if (1) subsequent events have made it absolutely clear that the
allegedly wrongful behavior canriot reasonably be expected to recur, and (2) interim relief or
events have completely and irrevocably eradicated the effects of the alleged violation, Norman-
Bloodsaw v. Lawrence Berkeley Lab., 135 F.3d 1260, 1274 (9th Cir. 1998) (citing United States
v, Concentrated Phosphate Export Ass'n, 393 U.S. 199, 203 (1968); Lindquist v. Idaho State Bd.
Of Corrections, 776 F.2d 851, 854 (9th Cir. 1985).

As explained by the court in Langer v. McKelvy, 2015 WL 13447522, *2, (C.D. Cal. Sept.
24, 2015:

“The ADA authorizes court to provide injunctive relief and order a defendant to remove

architectural barriers thereby making a facility “readily accessible” for individuals with

disabilities, 42 U.S.C. § 12182(b)(2)(A)(iv). A plaintiff cannot, however, seek monetary

damages under the ADA, which means that “a defendant’s voluntary removal of alleged

barriers prior to trial can have the effect of mooting a plaintiffs ADA claim.” Oliver v.

Ralph's Grocery Co., 654 F.3d 903, 905 (9th Cir. 2011). When a defendant voluntarily

modifies her property to remedy alleged ADA violations, the plaintiff no longer has a live

case or controversy because he has received the only relief to which he would be entitled

S

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
20
26
27
28

 

_ Case 5:19-cv-05642-VKD Document 16 Filed 12/24/19 Page 6 of 8

if the court were to issue an injunction. Grove v. De La Cruz, 407 F.Supp. 2d 1 126, 1130

(C.D. Cal. 2005)

We respectfully request that this Court reach the same result as the case in Langer because
the facts of this case are the same as the facts in that case. Like in Langer, in this case we have
presented evidence demonstrating that our facility is in compliance with the ADA and Title 24 of
the California Building Code, and therefore Plaintiff's ADA claim is moot. Petros Decl. { 9.
After we were served with Plaintiff's Complaint, we asked Kelly Bray, a certified CASp
Accessibility Inspector to return to our facility and inspect it again. Petros Decl. 99. Mr. Bray
reviewed Mr. Powers’s Complaint and evaluated our facility and confirmed that the alleged
access barriers identified by Mr. Powers in his Complaint were in fact not access barriers at all,
and that the facility was in compliance with federal and state law. Petros Decl. { 9, Any access
barriers that may have existed at the four retail facilities we own were all addressed and
remediated as we followed all of Mr. Bray’s recommendations following his inspection of our
properties after the first lawsuit brought against us by Mr. Johnson. Petros Decl. {| 9.

In view of the record before the Court, Mr, Powers cannot plausibly expect to encounter
any of the alleged barriers in the future. Moore, 708 F. App'x at 485; see also City of Los Angeles
y. Lyons, 461 U.S. 95, 1 i (1983). The Court should find Mr. Powers's ADA claim moot and on
that basis grant our motion to dismiss for lack of subject matter jurisdiction. See e.g. Langer v.
McKelvy (C.D. Cal., Sept. 24, 2015, No. CV1408842RGKJPRX) 2015 WL 13447522, at *2, aff'd
(9th Cir, 2017) 677 Fed. Appx. 363.
ff
if
il

if

 
Bow

Oo fo NN WN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:19-cv-05642-VKD Document 16 Filed 12/24/19 Page 7 of 8

Il. BECAUSE PLAINTIFF’S ADA CLAIM IS MOOT THE COURT SHOULD
DECLINE TO EXERCISE SUPPLEMENTAL JURISDICTION OVER
PLAINTIFE’S UNRUH ACT CLAIM

Here, the complaint asserts a claim for violation of the Unruh Act based solely on a
violation of the ADA; it does not assert an independent Unruh Act violation for “intentional
discrimination in public accommodations in violation of the terms of the Act” or “willful,
affirmative misconduct.” See ECF 1, qf 25-32; Cullen v. Netflix, 880 F. Supp. 2d 1017, 1024
(N.D. Cal. 2012) (citing Munson v. Del Taco, Inc., 46 Cal. 4th 661, 668 (2009)). Therefore,
because Mr. Powers's ADA claim is moot, his Unruh Act claim is likewise moot. Hernandez v.
Polanco Enters., Inc., 19 F. Supp. 3d 918, 926 (N.D. Cal, 2013) (“Where a state-law claim is
based entirely on a mooted ADA: claim, it follows that the state-law claim is mooted as well.”);
see also Kohler v. Southland Foods, Inc., 459 F. A'ppx 617, 618-19 (9th Cir, 2011) (holding that
an Unruh Act claim alone does not independently sustain federal court jurisdiction merely
because the Unruh Act incorporates an ADA violation as an element); Wander, 304 F.3d at 857
(same). Because this case is in its’ preliminary stages, judicial economy. would be best served if
the Court declined to exercise supplemental jurisdiction. See Johnson vy. Torres Enterprises LP,
et al, 2019 WL 285198, *4, (N.D. Cal. Jan. 22, 2019), 18-cv-02929-VKD (citing cases).
if
if
if
ft
ff
tf
fl

if

 
SN

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:19-cv-05642-VKD Document 16 Filed 12/24/19 Page 8 of 8

CONCLUSION
Based on the foregoing, we, Defendants Margaret Petros and Hazim Petros, respectfully
request that the Court dismiss this case for lack of subject matter jurisdiction because a CASp
Accessibility Inspector evaluated our facility with respect to the allegations made by Mr. Powers
in his complaint and the inspector determined that our facilities are in full compliance with
federal and state accessibility laws. We further respectfully request that the Court decline to

exercise supplemental jurisdiction over the remaining state law claim under the Unruh Act.

Dated: V2.4 23 \Qo14 MARGARET PETROS

 

Signature: Prange TMS

Dated: \2/ 23 | 20 \4 Name: HAZIM PETROS

Signature: \AREQNY\ Pet oS

 
